    Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 1 of 17




Exhibit 2
Virol J. 2005; 2: 69.
Published online 2005 Aug 22. doi: 10.1186/1743-422X-2-69
                                                                       PMCID: PMC1232869
                                                                            PMID: 16115318


Chloroquine is a potent inhibitor of SARS coronavirus

infection and spread

Martin J Vincent,1 Eric Bergeron,2 Suzanne Benjannet,2 Bobbie R Erickson,1 Pierre E
Rollin,1 Thomas G Ksiazek,1 Nabil G Seidah,2 and Stuart T Nichol   1



Author information Article notes Copyright and License information Disclaimer
This article has been cited by other articles in PMC.

Abstract
                                                                                      Go to:

Background
Severe acute respiratory syndrome (SARS) is an emerging disease that was first
reported in Guangdong Province, China, in late 2002. The disease rapidly spread to at
least 30 countries within months of its first appearance, and concerted worldwide
efforts led to the identification of the etiological agent as SARS coronavirus
(SARS-CoV), a novel member of the family Coronaviridae [1]. Complete genome
sequencing of SARS-CoV [2,3] confirmed that this pathogen is not closely related to
any of the previously established coronavirus groups. Budding of the SARS-CoV
occurs in the Golgi apparatus [4] and results in the incorporation of the envelope spike
glycoprotein into the virion. The spike glycoprotein is a type I membrane protein that
facilitates viral attachment to the cellular receptor and initiation of infection, and
angiotensin-converting enzyme-2 (ACE2) has been identified as a functional cellular
receptor of SARS-CoV [5]. We have recently shown that the processing of the spike
protein was effected by furin-like convertases and that inhibition of this cleavage by a
specific inhibitor abrogated cytopathicity and significantly reduced the virus titer of
SARS-CoV [6].
Due to the severity of SARS-CoV infection, the potential for rapid spread of the
disease, and the absence of proven effective and safe in vivo inhibitors of the virus, it
is important to identify drugs that can effectively be used to treat or prevent potential
SARS-CoV infections. Many novel therapeutic approaches have been evaluated in
laboratory studies of SARS-CoV: notable among these approaches are those using
siRNA [7], passive antibody transfer [8], DNA vaccination [9], vaccinia or
    Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 2 of 17



parainfluenza virus expressing the spike protein [10,11], interferons [12,13], and
monoclonal antibody to the S1-subunit of the spike glycoprotein that blocks receptor
binding [14]. In this report, we describe the identification of chloroquine as an
effective pre- and post-infection antiviral agent for SARS-CoV. Chloroquine, a
9-aminoquinoline that was identified in 1934, is a weak base that increases the pH of
acidic vesicles. When added extracellularly, the non-protonated portion of
chloroquine enters the cell, where it becomes protonated and concentrated in acidic,
low-pH organelles, such as endosomes, Golgi vesicles, and lysosomes. Chloroquine
can affect virus infection in many ways, and the antiviral effect depends in part on the
extent to which the virus utilizes endosomes for entry. Chloroquine has been widely
used to treat human diseases, such as malaria, amoebiosis, HIV, and autoimmune
diseases, without significant detrimental side effects [15]. Together with data
presented here, showing virus inhibition in cell culture by chloroquine doses
compatible with patient treatment, these features suggest that further evaluation of
chloroquine in animal models of SARS-CoV infection would be warranted as we
progress toward finding effective antivirals for prevention or treatment of the disease.
                                                                                 Go to:

Results

Preinfection chloroquine treatment renders Vero E6 cells refractory to
SARS-CoV infection
In order to investigate if chloroquine might prevent SARS-CoV infection, permissive
Vero E6 cells [1] were pretreated with various concentrations of chloroquine (0.1–10
μM) for 20–24 h prior to virus infection. Cells were then infected with SARS-CoV,
and virus antigens were visualized by indirect immunofluorescence as described in
Materials and Methods. Microscopic examination (Fig. (Fig.1A)1A) of the control
cells (untreated, infected) revealed extensive SARS-CoV-specific immunostaining of
the monolayer. A dose-dependant decrease in virus antigen-positive cells was
observed starting at 0.1 μM chloroquine, and concentrations of 10 μM completely
abolished SARS-CoV infection. For quantitative purposes, we counted the number of
cells stained positive from three random locations on a slide. The average number of
positively stained control cells was scored as 100% and was compared with the
number of positive cells observed under various chloroquine concentrations (Fig.
(Fig.1B).1B). Pretreatment with 0.1, 1, and 10 μM chloroquine reduced infectivity by
28%, 53%, and 100%, respectively. Reproducible results were obtained from three
independent experiments. These data demonstrated that pretreatment of Vero E6 cells
with chloroquine rendered these cells refractory to SARS-CoV infection.
    Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 3 of 17




Figure 1

Prophylactic effect of chloroquine. Vero E6 cells pre-treated with chloroquine for 20 hrs.
Chloroquine-containing media were removed and the cells were washed with phosphate
buffered saline before they were infected with SARS-CoV (0.5 multiplicity of infection) for 1
h. in the absence of chloroquine. Virus was then removed and the cells were maintained in
Opti-MEM (Invitrogen) for 16–18 h in the absence of chloroquine. SARS-CoV antigens were
stained with virus-specific HMAF, followed by FITC-conjugated secondary
antibodies. (A) The concentration of chloroquine used is indicated on the top of each
panel. (B) SARS-CoV antigen-positive cells at three random locations were captured by using
a digital camera, the number of antigen-positive cells was determined, and the average
inhibition was calculated. Percent inhibition was obtained by considering the untreated
control as 0% inhibition. The vertical bars represent the range of SEM.

Postinfection chloroquine treatment is effective in preventing the spread of
SARS-CoV infection
In order to investigate the antiviral properties of chloroquine on SARS-CoV after the
initiation of infection, Vero E6 cells were infected with the virus and fresh medium
supplemented with various concentrations of chloroquine was added immediately
after virus adsorption. Infected cells were incubated for an additional 16–18 h, after
which the presence of virus antigens was analyzed by indirect immunofluorescence
    Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 4 of 17



analysis. When chloroquine was added after the initiation of infection, there was a
dramatic dose-dependant decrease in the number of virus antigen-positive cells (Fig.
(Fig.2A).2A). As little as 0.1–1 μM chloroquine reduced the infection by 50% and up
to 90–94% inhibition was observed with 33–100 μM concentrations (Fig.
(Fig.2B).2B). At concentrations of chloroquine in excess of 1 μM, only a small
number of individual cells were initially infected, and the spread of the infection to
adjacent cells was all but eliminated. A half-maximal inhibitory effect was estimated
to occur at 4.4 ± 1.0 μM chloroquine (Fig. (Fig.2C).2C). These data clearly show that
addition of chloroquine can effectively reduce the establishment of infection and
spread of SARS-CoV if the drug is added immediately following virus adsorption.




Figure 2

Post-infection chloroquine treatment reduces SARS-CoV infection and spread. Vero E6
cells were seeded and infected as described for Fig. 1 except that chloroquine was added only
after virus adsorption. Cells were maintained in Opti-MEM (Invitrogen) containing
chloroquine for 16–18 h, after which they were processed for immunofluorescence. (A) The
concentration of chloroquine is indicated on the top. (B) Percent inhibition and SEM were
calculated as in Fig. 1B. (C) The effective dose (ED50) was calculated using commercially
available software (Grafit, version 4, Erithacus Software).
    Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 5 of 17



Electron microscopic analysis indicated the appearance of significant amounts of
extracellular virus particles 5–6 h after infection [16]. Since we observed antiviral
effects by chloroquine immediately after virus adsorption, we further extended the
analysis by adding chloroquine 3 and 5 h after virus adsorption and examined for the
presence of virus antigens after 20 h. We found that chloroquine was still significantly
effective even when added 5 h after infection (Fig. (Fig.3);3); however, to obtain
equivalent antiviral effect, a higher concentration of chloroquine was required if the
drug was added 3 or 5 h after adsorption.




Figure 3

Timed post-infection treatment with chloroquine. This experiment is similar to that
depicted in Fig. 2 except that cells were infected at 1 multiplicity of infection, and
chloroquine (10, 25, and 50 μM) was added 3 or 5 h after infection.

Ammonium chloride inhibits SARS-CoV infection of Vero E6 cells
Since chloroquine inhibited SARS-CoV infection when added before or after
infection, we hypothesized that another common lysosomotropic agent, NH4Cl, might
also function in a similar manner. Ammonium chloride has been widely used in
studies addressing endosome-mediated virus entry. Coincidently, NH4Cl was recently
shown to reduce the transduction of pseudotype viruses decorated with SARS-CoV
    Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 6 of 17



spike protein [17,18]. In an attempt to examine if NH4Cl functions similarly to
chloroquine, we performed infection analyses in Vero E6 cells before (Fig.
(Fig.4A)4A) and after (Fig. (Fig.4B)4B) they were treated with various concentrations
of NH4Cl. In both cases, we observed a 93–99% inhibition with NH4Cl at ≥ 5 mM.
These data indicated that NH4Cl (≥ 5 mM) and chloroquine (≥ 10 μM) are very
effective in reducing SARS-CoV infection. These results suggest that effects of
chloroquine and NH4Cl in controlling SARS CoV infection and spread might be
mediated by similar mechanism(s).




Figure 4

NH4Cl inhibits SARS-CoV during pre or post infection treatment. NH4Cl was added to
the cells either before (A) or after (B) infection, similar to what was done for chloroquine in
Figs 1 and 2. Antigen-positive cells were counted, and the results were presented as in Fig.
1B.

Effect of chloroquine and NH4Cl on cell surface expression of ACE2
We performed additional experiments to elucidate the mechanism of SARS-CoV
inhibition by chloroquine and NH4Cl. Since intra-vesicular acidic pH regulates
cellular functions, including N-glycosylation trimming, cellular trafficking, and
various enzymatic activities, it was of interest to characterize the effect of both drugs
   Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 7 of 17



on the processing, glycosylation, and cellular sorting of SARS-CoV spike
glycoprotein and its receptor, ACE2. Flow cytometry analysis was performed on Vero
E6 cells that were either untreated or treated with highly effective anti-SARS-CoV
concentrations of chloroquine or NH4Cl. The results revealed that neither drug caused
a significant change in the levels of cell-surface ACE2, indicating that the observed
inhibitory effects on SARS-CoV infection are not due to the lack of available
cell-surface ACE2 (Fig. (Fig.5A).5A). We next analyzed the molecular forms of
endogenous ACE2 in untreated Vero E6 cells and in cells that were pre-incubated for
1 h with various concentrations of either NH4Cl (2.5–10 mM) or chloroquine (1 and
10 μM) and labeled with 35S-(Met) for 3 h in the presence or absence of the drugs
(Fig. (Fig.5B5B and and5C).5C). Under normal conditions, we observed two
immunoreactive ACE2 forms, migrating at ~105 and ~113 kDa, respectively (Fig.
(Fig.5B,5B, lane 1). The ~105-kDa protein is endoglycosidase H sensitive, suggesting
that it represents the endoplasmic reticulum (ER) localized form, whereas the
~113-kDa protein is endoglycosidase H resistant and represents the Golgi-modified
form of ACE2 [19]. The specificity of the antibody was confirmed by displacing the
immunoreactive protein bands with excess cold-soluble human recombinant ACE2 (+
rhACE2; Fig. Fig.5B,5B, lane 2). When we analyzed ACE2 forms in the presence of
NH4Cl, a clear stepwise increase in the migration of the ~113-kDa protein was
observed with increasing concentrations of NH4Cl, with a maximal effect observed at
10 mM NH4Cl, resulting in only the ER form of ACE2 being visible on the gel (Fig.
(Fig.5B,5B, compare lanes 3–5). This suggested that the trimming and/or terminal
modifications of the N-glycosylated chains of ACE2 were affected by NH4Cl
treatment. In addition, at 10 mM NH4Cl, the ER form of ACE2 migrated with slightly
faster mobility, indicating that NH4Cl at that concentration might also affect core
glycosylation. We also examined the terminal glycosylation status of ACE2 when the
cells were treated with chloroquine (Fig. (Fig.5C).5C). Similar to NH4Cl, a stepwise
increase in the electrophoretic mobility of ACE2 was observed with increasing
concentrations of chloroquine. At 25 μM chloroquine, the faster electrophoretic
mobility of the Golgi-modified form of ACE2 was clearly evident. On the basis of the
flow cytometry and immunoprecipitation analyses, it can be inferred that NH4Cl and
chloroquine both impaired the terminal glycosylation of ACE2, while NH4Cl resulted
in a more dramatic effect. Although ACE2 is expressed in similar quantities at the cell
surface, the variations in its glycosylation status might render the ACE2-SARS-CoV
interaction less efficient and inhibit virus entry when the cells are treated with NH4Cl
and chloroquine.
    Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 8 of 17




Figure 5

Effect of lysomotropic agents on the cell-surface expression and biosynthesis of
ACE2. (A) Vero E6 cells were cultured for 20 h in the absence (control) or presence of
chloroquine (10 μM) or NH4Cl (20 mM). Cells were labeled with anti-ACE2 (grey histogram)
or with a secondary antibody alone (white histogram). (B) Biosynthesis of ACE2 in untreated
                                                                                   35
cells or in cells treated with NH4Cl. Vero E6 cells were pulse-labeled for 3 h with S-Met,
and the cell lysates were immunoprecipitated with an ACE2 antibody (lane 1). Preincunbation
of the antibody with recombinant human ACE2 (rhACE2) completely abolished the signal
(lane 2). The positions of the endoglycosidase H-sensitive ER form and the endoglycosidase
H-resistant Golgi form of ACE2 are emphasized. Note that the increasing concentration of
NH4Cl resulting in the decrease of the Golgi form of ACE2. (C) A similar experiment was
performed in the presence of the indicated concentrations of chloroquine. Note the loss of
terminal glycans with increasing concentrations of chloroquine. (D) The terminal glycosidic
modification of ACE2 was evaluated by neuraminidase treatment of immunoprecipitated
ACE2. Here cells were treated with 1–25 μM concentrations of chloroquine during starvation,
pulse, and 3-h chase.

To confirm that ACE2 undergoes terminal sugar modifications and that the terminal
glycosylation is affected by NH4Cl or chloroquine treatment, we performed
immunopreipitation of 35S-labeled ACE2 and subjected the immunoprecipitates to
neuraminidase digestion. Proteins were resolved using SDS-PAGE (Fig (Fig5D).5D).
    Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 9 of 17



It is evident from the slightly faster mobility of the Golgi form of ACE2 after
neuraminidase treatment (Fig (Fig5D,5D, compare lanes 1 and 2), that ACE2
undergoes terminal glycosylation; however, the ER form of ACE2 was not affected by
neuraminidase. Cells treated with 10 μM chloroquine did not result in a significant
shift; whereas 25 μM chloroquine caused the Golgi form of ACE2 to resolve similar
to the neuraminidase-treated ACE2 (Fig (Fig5D,5D, compare lanes 5 and 6). These
data provide evidence that ACE2 undergoes terminal glycosylation and that
chloroquine at anti-SARS-CoV concentrations abrogates the process.

Effect of chloroquine and NH4Cl on the biosynthesis and processing of
SARS-CoV spike protein
We next addressed whether the lysosomotropic drugs (NH4Cl and chloroquine) affect
the biosynthesis, glycosylation, and/or trafficking of the SARS-CoV spike
glycoprotein. For this purpose, Vero E6 cells were infected with SARS-CoV for 18 h.
Chloroquine or ammonium chloride was added to these cells during while they were
being starved (1 h), labeled (30 min) or chased (3 h). The cell lysates were analyzed
by immunoprecipitation with the SARS-specific polyclonal antibody (HMAF). The
30-min pulse results indicated that pro-spike (proS) was synthesized as a ~190-kDa
precursor (proS-ER) and processed into ~125-, ~105-, and ~80-kDa proteins (Fig.
(Fig.6A,6A, lane 2), a result identical to that in our previous analysis [6]. Except for
the 100 μM chloroquine (Fig. (Fig.6A,6A, lane 3), there was no significant difference
in the biosynthesis or processing of the virus spike protein in untreated or
chloroquine-treated cells (Fig. (Fig.6A,6A, lanes 4–6). It should be noted that
chloroquine at 100 μM resulted in an overall decrease in biosynthesis and in the levels
of processed virus glycoprotein. In view of the lack of reduction in the biosynthesis
and processing of the spike glycoprotein in the presence of chloroquine concentrations
(10 and 50 μM) that caused large reductions in SARS-CoV replication and spread, we
conclude that the antiviral effect is probably not due to alteration of virus glycoprotein
biosynthesis and processing. Similar analyses were performed with NH4Cl, and the
data suggested that the biosynthesis and processing of the spike protein were also not
negatively affected by NH4Cl (Fig. (Fig.6A,6A, lanes 7–12). Consistent with our
previous analysis [6], we observed the presence of a larger protein, which is referred
to here as oligomers. Recently, Song et al. [20] provided evidence that these are
homotrimers of the SARS-CoV spike protein and were incorporated into the virions.
Interestingly, the levels of the homotrimers in cells treated with 100 μM chloroquine
and 40 and 20 mM NH4Cl (Fig. (Fig.6A,6A, lanes 3, 9, and 10) were slightly lower
than in control cells or cells treated with lower drug concentrations.
   Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 10 of 17




Figure 6

Effects of NH4Cl and chloroquine (CQ) on the biosynthesis, processing, and
glycosylation of SARS-CoV spike protein. Vero E6 cells were infected with SARS-CoV as
described in Fig. 2. CQ or NH4Cl was added during the periods of starvation (1 h) and
                        35
labeling (30 min) with S-Cys and followed by chase for 3 h in the presence of unlabeled
medium. Cells were lysed in RIPA buffer and immunoprecipitated with HMAF. Virus
proteins were resolved using 3–8% NuPAGE gel (Invitrogen). The cells presented were
labeled for 30 min (A) and chased for 3 h (B). The migration positions of the various spike
molecular forms are indicated at the right side, and those of the molecular standards are
shown to the left side. proS-ER and proS-Golgi are the pro-spike of SARS-Co in the ER and
Golgi compartments, respectively and proS-ungly is the unglycosylated pro-spike ER.

The data obtained from a 30-min pulse followed by a 3-h chase (Fig. (Fig.6B,6B,
lanes 2 and 8) confirmed our earlier observation that the SARS-CoV spike protein
precursor (proS-ER) acquires Golgi-specific modifications (proS-Golgi) resulting in a
~210-kDa protein [6]. Chloroquine at 10, 25, and 50 μM had no substantial negative
impact on the appearance of the Golgi form (Fig. (Fig.6B,6B, compare lane 2 to lanes
4–6). Only at 100 μM chloroquine was a reduction in the level of the Golgi-modified
pro-spike observed (lane 3). On the other hand, NH4Cl abrogated the appearance of
Golgi-modified forms at ≥10 mM (compare lane 8 with 9–11) and had a milder effect
at 1 mM (lane 12). These data clearly demonstrate that the biosynthesis and
   Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 11 of 17



proteolytic processing of SARS-CoV spike protein are not affected at chloroquine (25
and 50 μM) and NH4Cl (1 mM) doses that cause virus inhibitory effects. In addition,
with 40, 20, and 10 mM NH4Cl, there was an increased accumulation of proS-ER with
a concomitant decrease in the amount of oligomers (Fig. (Fig.6B,6B, lanes 9–11).
When we examined the homotrimers, we found that chloroquine at 100 μM and
NH4Cl at 40 and 20 mM resulted in slightly faster mobility of the trimers (Fig.
(Fig.6B,6B, lanes 3, 9, and 10), but lower drug doses, which did exhibit significant
antiviral effects, did not result in appreciable differences. These data suggest that the
newly synthesized intracellular spike protein may not be a major target for
chloroquine and NH4Cl antiviral action. The faster mobility of the trimer at certain
higher concentration of the drugs might be due the effect of these drugs on the
terminal glycosylation of the trimers.
                                                                                  Go to:

Discussion
We have identified chloroquine as an effective antiviral agent for SARS-CoV in cell
culture conditions, as evidenced by its inhibitory effect when the drug was added prior
to infection or after the initiation and establishment of infection. The fact that
chloroquine exerts an antiviral effect during pre- and post-infection conditions suggest
that it is likely to have both prophylactic and therapeutic advantages. Recently,
Keyaerts et al. [21] reported the antiviral properties of chloroquine and identified that
the drug affects SARS-CoV replication in cell culture, as evidenced by quantitative
RT-PCR. Taken together with the findings of Keyaerts et al. [21], our analysis
provides further evidence that chloroquine is effective against SARS-CoV Frankfurt
and Urbani strains. We have provided evidence that chloroquine is effective in
preventing SARS-CoV infection in cell culture if the drug is added to the cells 24 h
prior to infection. In addition, chloroquine was significantly effective even when the
drug was added 3–5 h after infection, suggesting an antiviral effect even after the
establishment of infection. Since similar results were obtained by NH4Cl treatment of
Vero E6 cells, the underlying mechanism(s) of action of these drugs might be similar.
Apart from the probable role of chloroquine on SARS-CoV replication, the
mechanisms of action of chloroquine on SARS-CoV are not fully understood.
Previous studies have suggested the elevation of pH as a mechanism by which
chloroquine reduces the transduction of SARS-CoV pseudotype viruses [17,18]. We
examined the effect of chloroquine and NH4Cl on the SARS-CoV spike proteins and
on its receptor, ACE2. Immunoprecipitation results of ACE2 clearly demonstrated
that effective anti-SARS-CoV concentrations of chloroquine and NH4Cl also impaired
the terminal glycosylation of ACE2. However, the flow cytometry data demonstrated
that there are no significant differences in the cell surface expression of ACE2 in cells
treated with chloroquine or NH4Cl. On the basis of these results, it is reasonable to
suggest that the pre-treatment with NH4Cl or chloroquine has possibly resulted in the
surface expression of the under-glycosylated ACE2. In the case of chloroquine
treatment prior to infection, the impairment of terminal glycosylation of ACE2 may
   Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 12 of 17



result in reduced binding affinities between ACE2 and SARS-CoV spike protein and
negatively influence the initiation of SARS-CoV infection. Since the biosynthesis,
processing, Golgi modification, and oligomerization of the newly synthesized spike
protein were not appreciably affected by anti-SARS-CoV concentrations of either
chloroquine or NH4Cl, we conclude that these events occur in the cell independent of
the presence of the drugs. The potential contribution of these drugs in the elevation of
endosomal pH and its impact on subsequent virus entry or exit could not be ruled out.
A decrease in SARS-CoV pseudotype transduction in the presence of NH4Cl was
observed and was attributed to the effect on intracellular pH [17,18]. When
chloroquine or NH4Cl are added after infection, these agents can rapidly raise the pH
and subvert on-going fusion events between virus and endosomes, thus inhibiting the
infection.
In addition, the mechanism of action of NH4Cl and chloroquine might depend on
when they were added to the cells. When added after the initiation of infection, these
drugs might affect the endosome-mediated fusion, subsequent virus replication, or
assembly and release. Previous studies of chloroquine have demonstrated that it has
multiple effects on mammalian cells in addition to the elevation of endosomal pH,
including the prevention of terminal glycosyaltion of immunoglobulins [22]. When
added to virus-infected cells, chloroquine inhibited later stages in vesicular stomatitis
virus maturation by inhibiting the glycoprotein expression at the cell surface [23], and
it inhibited the production of infectious HIV-1 particles by interfering with terminal
glycosylation of the glycoprotein [24,25]. On the basis of these properties, we suggest
that the cell surface expression of under-glycosylated ACE2 and its poor affinity to
SARS-CoV spike protein may be the primary mechanism by which infection is
prevented by drug pretreatment of cells prior to infection. On the other hand, rapid
elevation of endosomal pH and abrogation of virus-endosome fusion may be the
primary mechanism by which virus infection is prevented under post-treatment
conditions. More detailed SARS CoV spike-ACE2 binding assays in the presence or
absence of chloroquine will be performed to confirm our findings. Our studies
indicate that the impact of NH4Cl and chloroquine on the ACE2 and spike protein
profiles are significantly different. NH4Cl exhibits a more pronounced effect than does
chloroquine on terminal glycosylation, highlighting the novel intricate differences
between chloroquine and ammonium chloride in affecting the protein transport or
glycosylation of SARS-CoV spike protein and its receptor, ACE2, despite their
well-established similar effects of endosomal pH elevation.
The infectivity of coronaviruses other than SARS-CoV are also affected by
chloroquine, as exemplified by the human CoV-229E [15]. The inhibitory effects
observed on SARS-CoV infectivity and cell spread occurred in the presence of 1–10
μM chloroquine, which are plasma concentrations achievable during the prophylaxis
and treatment of malaria (varying from 1.6–12.5 μM) [26] and hence are well
tolerated by patients. It recently was speculated that chloroquine might be effective
against SARS and the authors suggested that this compound might block the
   Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 13 of 17



production of TNFα, IL6, or IFNγ [15]. Our data provide evidence for the possibility
of using the well-established drug chloroquine in the clinical management of SARS.
                                                                                  Go to:

Conclusion
Chloroquine, a relatively safe, effective and cheap drug used for treating many human
diseases including malaria, amoebiosis and human immunodeficiency virus is
effective in inhibiting the infection and spread of SARS CoV in cell culture. The fact
that the drug has significant inhibitory antiviral effect when the susceptible cells were
treated either prior to or after infection suggests a possible prophylactic and
therapeutic use.
                                                                                  Go to:

Methods

SARS-CoV infection, immunofluorescence, and immunoprecipitation analyses
Vero E6 cells (an African green monkey kidney cell line) were infected with
SARS-CoV (Urbani strain) at a multiplicity of infection of 0.5 for 1 h. The cells were
washed with PBS and then incubated in OPTI-MEM (Invitrogen) medium with or
without various concentrations of either chloroquine or NH4Cl (both from Sigma).
Immunofluorescence staining was performed with SARS-CoV-specific hyperimmune
mouse ascitic fluid (HMAF) [8] followed by anti-mouse fluorescein-coupled
antibody.
Eighteen hours after infection, the virus-containing supernatants were removed, and
the cells were pulsed with 35S-(Cys) for 30 min and chased for 3 h before lysis in
RIPA buffer. Clarified cell lysates and media were incubated with HMAF, and
immunoprecipitated proteins were separated by 3–8% NuPAGE gel (Invitrogen);
proteins were visualized by autoradiography. In some experiments, cells were chased
for 3 h with isotope-free medium. Clarified cell supernatants were also
immunoprecipitated with SARS-CoV-specific HMAF.

ACE2 flow cytometry analysis and biosynthesis
Vero E6 cells were seeded in Dulbecco's modified Eagle medium (Invitrogen)
supplemented with 10% fetal bovine serum. The next day, the cells were incubated in
Opti-MEM (Invitrogen) in the presence or absence of 10 μM chloroquine or 20 mM
NH4Cl. To analyze the levels of ACE2 at the cell surface, cells were incubated on ice
with 10 μg/mL affinity-purified goat anti-ACE2 antibody (R&D Systems) and then
incubated with FITC-labeled swine anti-goat IgG antibody (Caltag Laboratories).
Labeled cells were analyzed by flow cytometry with a FACSCalibur flow cytometer
(BD Biosciences). For ACE2 biosynthesis studies, Vero E6 cells were pulsed with
250 μCi 35S-(Met) (Perkin Elmer) for 3 h with the indicated concentrations of
   Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 14 of 17



chloroquine or NH4Cl and then lysed in RIPA buffer. Clarified lysates were
immunoprecipitated with an affinity-purified goat anti-ACE2 antibody (R&D
systems), and the immunoprecipitated proteins were separated by
SDS-polyacrylamide gel electrophoresis.
                                                                               Go to:

Competing interests
The author(s) declare that they have no competing interests.
                                                                               Go to:

Authors' contributions
MV did all the experiments pertaining to SARS CoV infection and coordinated the
drafting of the manuscript. EB and SB performed experiments on ACE2 biosynthesis
and FACS analysis. BE performed data acquisition from the immunofluorescence
experiments. PR and TK provided critical reagents and revised the manuscript
critically. NS and SN along with MV and EB participated in the planning of the
experiments, review and interpretation of data and critical review of the manuscript.
All authors read and approved the content of the manuscript.
                                                                               Go to:

Acknowledgements
We thank Claudia Chesley and Jonathan Towner for critical reading of the manuscript.
This work was supported by a Canadian PENCE grant (T3), CIHR group grant #MGC
64518, and CIHR grant #MGP-44363 (to NGS).
                                                                               Go to:

References

   1. Ksiazek TG, Erdman D, Goldsmith CS, Zaki SR, Peret T, Emery S, Tong S,
      Urbani C, Comer JA, Lim W, Rollin PE, Dowell SF, Ling AE, Humphrey CD,
      Shieh WJ, Guarner J, Paddock CD, Rota PB, Fields B, DeRisi J, Yang JY,
      Cox N, Hughes J, LeDuc JW, Bellini WJ, Anderson LJ, SARS Working
      Group A novel coronavirus associated with severe acute respiratory
      syndrome. N Engl J Med. 2003;348:1953–1966. doi:
      10.1056/NEJMoa030781. [PubMed] [CrossRef] [Google Scholar]
   2. Marra MA, Jones SJ, Astell CR, Holt RA, Brooks-Wilson A, Butterfield YS,
      Khattra J, Asano JK, Barber SA, Chan SY, Cloutier A, Coughlin SM, Freeman
      D, Girn N, Griffith OL, Leach SR, Mayo , McDonald H, Montgomery SB,
      Pandoh PK, Petrescu AS, Robertson AG, Schein JE, Siddiqui A, Smailus DE,
      Stott JM, Yang GS, Plummer F, Andonov A, Artsob H, Bastien N, Bernard K,
      Booth TF, Bowness D, Czub M, Drebot M, Fernando L, Flick R, Garbutt M,
Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 15 of 17



     Gray M, Grolla A, Jones S, Feldmann H, Meyers A, Kabani A, Li Y,
     Normand S, Stroher U, Tipples GA, Tyler S, Vogrig R, Ward D, Watson B,
     Brunham RC, Krajden M, Petric M, Skowronski DM, Upton C, Roper RL.
     The Genome sequence of the SARS-associated
     coronavirus. Science. 2003;300:1399–1404. doi:
     10.1126/science.1085953. [PubMed] [CrossRef] [Google Scholar]
3.   Rota PA, Oberste MS, Monroe SS, Nix WA, Campagnoli R, Icenogle JP,
     Penaranda S, Bankamp B, Maher K, Chen MH, Tong S, Tamin A, Lowe L,
     Frace M, DeRisi JL, Chen Q, Wang D, Erdman DD, Peret TC, Burns C,
     Ksiazek TG, Rollin PE, Sanchez A, Liffick S, Holloway B, Limor J,
     McCaustland K, Olsen Rasmussen M, Fouchier R, Gunther S, Osterhaus AS,
     Drosten C, Pallansch MA, Anderson LJ, Bellini WJ. Characterization of a
     novel coronavirus associated with severe acute respiratory
     syndrome. Science. 2003;300:1394–1399. doi:
     10.1126/science.1085952. [PubMed] [CrossRef] [Google Scholar]
4.   Ng ML, Tan SH, See EE, Ooi EE, Ling AE. Proliferative growth of SARS
     coronavirus in Vero E6 cells. J Gen Virol. 2003;84:3291–3303. doi:
     10.1099/vir.0.19505-0. [PubMed] [CrossRef] [Google Scholar]
5.   Li M, Moore WJ, Vasilieva N, Sui J, Wong SK, Berne MA, Somasundaran M,
     Sullivan JL, Luzuriaga K, Greenough TC, Choe H, Farzan M.
     Angiotensin-converting enzyme 2 is a functional receptor for the SARS
     coronavirus. Nature. 2003;426:450–454. doi: 10.1038/nature02145. [PMC free
     article] [PubMed] [CrossRef] [Google Scholar]
6.   Bergeron E, Vincent MJ, Wickham L, Hamelin J, Basak A, Nichol ST,
     Chrétien M, NG Seidah. Implication of proprotein convertases in the
     processing and spread of severe acute respiratory syndrome
     coronavirus. Biochem Biophys Res Comm. 2005;326:554–563. doi:
     10.1016/j.bbrc.2004.11.063. [PMC free article] [PubMed] [CrossRef] [Google
     Scholar]
7.   Zhang Y, Li T, Fu L, Yu C, Li Y, Xu X, Wang Y, Ning H, Zhang S, Chen W,
     Babiuk LA, Chang Z. Silencing SARS-CoV spike protein expression in
     cultured cells by RNA interference. FEBS Lett. 2004;560:141–146. doi:
     10.1016/S0014-5793(04)00087-0. [PMC free article] [PubMed]
     [CrossRef] [Google Scholar]
8.   Subbarao K, McAuliffe J, Vogel L, Fahle G, Fischer S, Tatti K, Packard M,
     Shieh WJ, Zaki S, Murphy B. Prior infection and passive transfer of
     neutralizing antibody prevent replication of severe acute respiratory syndrome
     coronavirus in the respiratory tract of mice. J Virol. 2004;78:3572–3577. doi:
     10.1128/JVI.78.7.3572-3577.2004. [PMC free article] [PubMed]
     [CrossRef] [Google Scholar]
9.   Yang ZY, Kong WP, Huang Y, Roberts A, Murphy BR, Subbarao K, Nabel
     GJ. A DNA vaccine induces SARS coronavirus neutralization and protective
     immunity in mice. Nature. 2004;428:561–564. doi:
Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 16 of 17



    10.1038/nature02463. [PMC free article] [PubMed] [CrossRef] [Google
    Scholar]
10. Bisht H, Roberts A, Vogel L, Bukreyev A, Collins PL, Murphy BR, Subbarao
    K, Moss B. Severe acute respiratory syndrome coronavirus spike protein
    expressed by attenuated vaccinia virus protectively immunizes mice. Proc Natl
    Acad Sci USA. 2004;101:6641–6646. doi: 10.1073/pnas.0401939101. [PMC
    free article] [PubMed] [CrossRef] [Google Scholar]
11. Bukreyev A, Lamirande EW, Buchholz UJ, Vogel LN, Elkins WR, St. Claire
    M, Murphy BR, Subbarao K, Collins PL. Mucosal immunization of African
    green monkeys (Cercopithecus aethiops) with an attenuated parainfluenza
    virus expressing the SARS coronavirus spike protein for the prevention of
    SARS. Lancet. 2004;363:2122–2127. doi:
    10.1016/S0140-6736(04)16501-X. [PMC free article] [PubMed]
    [CrossRef] [Google Scholar]
12. Sainz B, Jr, Mossel EC, Peters CJ, Garry RF. Interferon-beta and
    interferon-gamma synergistically inhibit the replication of severe acute
    respiratory syndrome-associated coronavirus
    (SARS-CoV) Virology. 2004;329:11–17. doi:
    10.1016/j.virol.2004.08.011. [PMC free article] [PubMed] [CrossRef] [Google
    Scholar]
13. Stroher U, DiCaro A, Li Y, Strong JE, Aoki F, Plummer F, Jones SM,
    Feldmann H. Severe acute respiratory syndrome-related coronavirus is
    inhibited by interferon- alpha. J Infect Dis. 2004;189:1164–1167. doi:
    10.1086/382597. [PMC free article] [PubMed] [CrossRef] [Google Scholar]
14. Sui J, Li W, Murakami A, Tamin A, Matthews LJ, Wong SK, Moore MJ,
    Tallarico AS, Olurinde M, Choe H, Anderson LJ, Bellini WJ, Farzan M,
    Marasco WA. Potent neutralization of severe acute respiratory syndrome
    (SARS) coronavirus by a human mAb to S1 protein that blocks receptor
    association. Proc Natl Acad Sci USA. 2004;101:2536–2541. doi:
    10.1073/pnas.0307140101. [PMC free article] [PubMed] [CrossRef] [Google
    Scholar]
15. Savarino A, Boelaert JR, Cassone A, Majori G, Cauda R. Effects of
    chloroquine on viral infections: an old drug against today's diseases? Lancet
    Infect Dis. 2003;3:722–727. doi: 10.1016/S1473-3099(03)00806-5. [PMC free
    article] [PubMed] [CrossRef] [Google Scholar]
16. Ng ML, Tan SH, See EE, Ooi EE, Ling AE. Early events of SARS
    coronavirus infection in vero cells. J Med Virol. 2003;71:323–331. doi:
    10.1002/jmv.10499. [PMC free article] [PubMed] [CrossRef] [Google
    Scholar]
17. Simmons G, Reeves JD, Rennekamp AJ, Amberg SM, Piefer AJ, Bates P.
    Characterization of severe acute respiratory syndrome-associated coronavirus
    (SARS-CoV) spike glycoprotein-mediated viral entry. Proc Natl Acad Sci
    USA. 2004;101:4240–4245. doi: 10.1073/pnas.0306446101. [PMC free
    article] [PubMed] [CrossRef] [Google Scholar]
Case 1:20-cv-03067-RA Document 6-1 Filed 05/21/20 Page 17 of 17



18. Yang ZY, Huang Y, Ganesh L, Leung K, Kong WP, Schwartz O, Subbarao K,
    Nabel GJ. pH-dependent entry of severe acute respiratory syndrome
    coronavirus is mediated by the spike glycoprotein and enhanced by dendritic
    cell transfer through DC-SIGN. J Virol. 2004;78:5642–5650. doi:
    10.1128/JVI.78.11.5642-5650.2004. [PMC free article] [PubMed]
    [CrossRef] [Google Scholar]
19. Tipnis SR, Hooper NM, Hyde R, Karran E, Christie G, Turner AJ. A human
    homolog of angiotensin-converting enzyme. Cloning and functional
    expression as a captopril-insensitive carboxypeptidase. J Biol
    Chem. 2000;275:33238–33243. doi: 10.1074/jbc.M002615200. [PubMed]
    [CrossRef] [Google Scholar]
20. Song HC, Seo MY, Stadler K, Yoo BJ, Choo QL, Coates SR, Uematsu Y,
    Harada T, Greer CE, Polo JM, Pileri P, Eickmann M, Rappuoli R, Abrignani S,
    Houghton M, Han JH. Synthesis and characterization of a native, oligomeric
    form of recombinant severe acute respiratory syndrome coronavirus spike
    glycoprotein. J Virol. 2004;78:10328–10335. doi:
    10.1128/JVI.78.19.10328-10335.2004. [PMC free article] [PubMed]
    [CrossRef] [Google Scholar]
21. Keyaerts E, Vijgen L, Maes P, Neyts J, Ranst MV. In vitro inhibition of severe
    acute respiratory syndrome coronavirus by chloroquine. Biochem Biophys Res
    Commun. 2004;323:264–268. doi: 10.1016/j.bbrc.2004.08.085. [PMC free
    article] [PubMed] [CrossRef] [Google Scholar]
22. Thorens B, Vassalli P. Chloroquine and ammonium chloride prevent terminal
    glycosylation of immunoglobulins in plasma cells without affecting
    secretion. Nature. 1986;321:618–620. doi: 10.1038/321618a0. [PubMed]
    [CrossRef] [Google Scholar]
23. Dille BJ, Johnson TC. Inhibition of vesicular stomatitis virus glycoprotein
    expression by chloroquine. J Gen Virol. 1982;62:91–103. [PubMed] [Google
    Scholar]
24. Tsai WP, Nara PL, Kung HF, Oroszlan S. Inhibition of human
    immunodeficiency virus infectivity by chloroquine. AIDS Res Hum
    Retroviruses. 1990;6:481–489. [PubMed] [Google Scholar]
25. Savarino A, Lucia MB, Rastrelli E, Rutella S, Golotta C, Morra E, Tamburrini
    E, Perno CF, Boelaert JR, Sperber K, Cauda RC. Anti-HIV effects of
    chloroquine: inhibition of viral particle glycosylation and synergism with
    protease inhibitors. J Acquir Immune Defic Syndr. 2004;35:223–
    232. [PubMed] [Google Scholar]
26. Ducharme J, Farinotti R. Clinical pharmacokinetics and metabolism of
    chloroquine. Focus on recent advancements. Clin
    Pharmacokinet. 1996;31:257–274. [PubMed] [Google Scholar]



    Articles from Virology Journal are provided here courtesy of BioMed Central
